Citation Nr: 9917791	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for reported residuals 
of a shrapnel fragment wound involving the left lower 
extremity.

3.  Entitlement to an increased initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1971.  He served in Vietnam from May 1970 to April 1971.  His 
medals and badges included the Air Medal, the Bronze Star 
Medal, and the Army Commendation Medal.  Receipt of the 
Combat Infantryman's Badge had been reported, but not 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted service connection for PTSD and 
assigned a 30 percent evaluation, effective December 19, 
1994.  The veteran disagreed with the disability rating and 
additional evidence was developed.  By a rating decision 
dated in April 1998, the disability rating for the veteran's 
PTSD was increased to 50 percent, effective January 28, 1998.  
By a rating decision dated in September 1998, it was 
determined that the date of the 50 percent rating was to be 
December 19, 1994, the date that the disability was first 
established as service connected.  The Board notes that this 
case involves an appeal as to the initial rating for PTSD, 
rather than an increased rating or entitlement to 
compensation that had previously been established.  Fenderson 
v. West 12 Vet. App. 119, 126 (1999).

At the time of a personal hearing before a hearing officer at 
the RO in January 1998, it was noted that in a prehearing 
conference, the veteran clarified that the issues for which 
he was seeking service connection were residuals of a back 
injury and residuals of shrapnel wounds of the left leg.  
Other matters were withdrawn.  

The Board also notes that at the hearing before a hearing 
officer at the RO in January 1998, there was a discussion as 
to whether the veteran's cervical spine was also injured in 
service.  It is not clear whether the veteran and his 
representative are pursuing the matter of service connection 
for residuals of a cervical spine injury.  That matter is 
referred to the RO for appropriate consideration.  It is not 
for appellate consideration at this time.  Shockley v. West, 
11 Vet. App. 208 (1998).


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current back disability and the veteran's active service.

2.  There is no competent evidence of any current disability 
of the left lower extremity.

3.  The veteran is demonstrably unable to obtain or retain 
employment due to the severity of his PTSD.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for reported residuals 
of a shrapnel wound injury involving the left lower extremity 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.132 (1996), 4.130 (1998) and Part 4, 
Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Chronic Back 
Disability and Residuals of a Shrapnel Fragment Wound 
involving the Left Lower Extremity

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between that disability and military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  See  38 C.F.R. § 3.102 
(1998).

Under the provisions of 38 C.F.R. § 3.303(b), where a chronic 
disease is shown as such in service (or within the 
presumptive period after § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts or any cough, 
in service, will permit service connection for arthritis or 
other disabilities, first shown as a clearcut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there is a required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguishable from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had 
the chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical or else related to a condition, as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b), if the condition is observed during service or 
during the applicable presumption period, continuity of 
symptomatology is established thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober 10 Vet. App. 488 (1997).

A review of the service medical records with regard to the 
claimed fragment wound residuals of the left lower extremity 
shows no reference to treatment or evaluation for any wound 
involving the left lower extremity.  At the time of 
separation examination in October 1971, the veteran referred 
to having sustained a fragment wound to the "arm" in December 
1970.  However, an examination at the time showed no scars.  
The lower extremities were described as normal at that time.  
When the veteran had entered service, it was noted on 
examination in February 1969 that the veteran had a past 
history of a fracture of the left leg, from which there were 
no sequelae and which was not considered disabling.  

A review of the service medical records reflects that in 
April 1969 the veteran was seen for a complaint of back pain.  
Notation was made of an alleged accident six months 
previously, prior to service.  X-rays of the thoraco-lumbar 
spine were within normal limits.  The assessment was mild 
back strain.  He was placed on light duty for two days.  The 
veteran was again seen on one occasion in June 1969 for a 
complaint of back trouble.  Examination was not remarkable.  
The impression was strain, thoracolumbar spine.  When he 
returned several days later, he was referred to physiotherapy 
for instruction in exercises.

Included in the record in June 1970 was a statement dated May 
15, 1970, from a private orthopedic surgeon.  It was to the 
effect that the veteran complained of intermittent midback 
pain, which in his opinion resulted from deformities of the 
8th and 9th thoracic vertebral bodies caused by Scheuermann's 
juvenile epiphysitis.

The veteran was seen for orthopedic evaluation at a service 
department aid station in August 1970 complaining of chronic 
back pain around the lower thoracic and upper lumbar 
vertebrae.

X-ray studies at that time were interpreted as being within 
normal limits.  There was no evidence of Scheuermann's 
juvenile epiphysitis on X-ray study.  Examination findings 
were unremarkable and it was stated there were no objective 
orthopedic findings.

Later in August 1970, the veteran was seen at an orthopedic 
clinic for instruction in flexion exercises.  He was also 
issued a chemical heating pad.  It was stated he had no 
difficulty in performing the exercises.

The veteran was involved in an automobile accident in 
September 1971.  A period of observation for possible 
injuries and urinary tract infection was accomplished, with 
no problems found.  An X-ray study of the lumbosacral spine 
done at that time showed the body's disc spaces were normal.  
No significant degenerative changes or congenital 
abnormalities were noted.

In October 1971, the veteran was seen again for outpatient 
purposes.  He complained of back pain ever since involvement 
in a vehicular accident several weeks previously.  He was 
placed on profile status because of a lower back strain.

In his report of medical history made in October 1971 in 
conjunction with a separation examination, he referred to 
either having or having had recurrent back pain.  Clinical 
examination at that time was entirely normal.

Following service, the veteran was seen at a VA outpatient 
facility in June 1987 for chronic alcoholism.  Notation was 
made that he also reported having fallen out of a helicopter 
while in Vietnam and injuring his low back and thoracic 
spine.  Findings included increased pain with forward flexion 
of the lumbar spine and tenderness of the 3rd and 4th 
thoracic vertebrae bilaterally.

The veteran was seen again in VA outpatient consultation in 
July 1987.  He reported a long history of chronic back pain.  
He again claimed that it was secondary to an accident he 
sustained in military service.

At the time of an outpatient visit in August 1987, a 
diagnosis was made of disc disease of the thoracic spine.

In December 1994, the veteran was sent a letter asking him to 
provide evidence that he had received treatment for back 
complaints since service.  No response was received to the 
communication.

The veteran was accorded an examination of the spine by VA in 
October 1995.  The veteran complained that he had had back 
aches since service from carrying a heavy field pack.  He 
also stated that he was in combat and wounded in the left leg 
when he was struck with fragments from a grenade.  He 
indicated that the wound was dressed in the field, and no 
suturing was required.  He reported that since departure from 
service he had worked in construction.  The claims folder was 
not available for review.  Examination of the left leg 
anterior to the tibial surface showed a very faint scar in 
the upper third of the leg.  The pertinent clinical 
impression was "shrapnel fragment wound legs.  No 
disability."  The pertinent impression was chronic 
lumbosacral strain, etiology undetermined.  The examiner 
commented that as far as whether or not the veteran's 
military experiences contributed to his back problems or 
whether his work post service in heavy construction and 
driving farm equipment and performing other activities might 
have produced his back disability, "it is unable to be 
determined with this examination."

At a hearing at the RO in January 1998, the veteran testified 
that back problems first began in service.  He recalled that 
he was in a motor vehicle accident during service, but he did 
not recall having back problems from it.  He stated that he 
was on profile during service for his back before the 
accident; he felt that carrying rucksacks had led to his back 
problems.  The veteran also recalled the time when he 
received the shrapnel wound.  The veteran also submitted 
various pieces of evidence at the hearing, including a page 
of a medical text which notes that mild nonprogressive cases 
of Scheuermann's Disease can be treated by reduction of 
weight-bearing stress and by avoidance of strenuous activity.

The threshold question that must be answered is whether the 
veteran has presented well-grounded claims.  The United 
States Court of Appeals for the Federal Circuit has held that 
"a well-grounded claim is a plausible claim, when it appears 
to be meritorious on its own or capable of substantiation.  
Such a claim may not be conclusive but only possible to 
satisfy the initial burden of § 5107(a).  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between inservice disease or injury and the current 
disability.  When the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Ebsen v. Gober 126(F.3d) 
1467 (Fed. Cir. 1997); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that where a question is factual in nature, 
that is, whether an incident or injury incurred in service, 
competent lay testimony, including the veteran's own 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
§ 1154(b) sets forth a three-step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under 
the method of proof provided by the statute.  First, it must 
be determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Second, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as sufficient proof of service 
connection," even if no official record of such incurrence 
exists.  In such a case, a factual presumption arises that 
the alleged injury or disease is service connected. Collette 
v. Brown, 82 F.3d, 389, 393 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.304 (1998).  Competent evidence of a nexus between 
service and a current disability is still required.  Turpen 
v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).

The veteran is competent to report that he injured his back 
and left lower extremity during service.  However, he has not 
clearly reported a continuity of back symptomatology from the 
time of any inservice injury to the present.  Further, even 
if he did report such symptomatology, he would need competent 
medical evidence linking the symptomatology to the recently 
diagnosed back disability.  Id.  

With regard to the back disability, there is no competent 
evidence linking any current back disability to the veteran's 
service.  During service, there was some concern that he 
might have had Scheuermann's juvenile epiphysitis, but 
subsequent X-ray studies in service disclosed an entirely 
normal spine.  Otherwise, service records disclosed treatment 
for thoraco-lumbar strain.  However, this was not shown as 
being chronic during service; at the time of separation 
examination in October 1971, clinical evaluation of the spine 
was entirely normal.  Further, the initial mention post 
service of any difficulty with the back was in 1987, a time 
many years following service discharge.  None of the evidence 
refers to a causal connection between the veteran's service 
and any postservice difficulties.  Consequently, the claim 
for service connection for residuals of a back injury must be 
denied.  

The Board also acknowledges that in support of his lay 
assertions the veteran has submitted a copy of a page of 
medical text evidence pertinent to a certain disease of the 
back.  A review of the text submitted, to include the 
specific passages highlighted by the veteran, fails to show 
that such medical treatise information "standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  See Wallin 
v. West, 11 Vet.App, 509, 514 (1998).  That is, the text does 
not link the veteran's service symptoms to any problems 
diagnosed well after service.  As such, the medical text is 
insufficient to well ground the claim.

With regard to the claimed shrapnel wound residuals of the 
left lower extremity, as noted above, an essential element of 
a well-grounded claim is competent evidence of a current 
disability.  As a layperson, the veteran is not competent to 
diagnose such a condition himself.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  A medical professional must provide 
the necessary diagnosis of current disability.  At the time 
of examination by VA in October 1995, the examiner stated 
there was no disability resulting from reported shrapnel 
fragment wounds involving the left lower extremity.  Since 
the veteran has submitted no competent evidence of a current 
disability regarding the left lower extremity, his claim is 
not well grounded and must be denied.  

II.  Entitlement to an Initial Increased Rating in Excess of 
50 Percent for PTSD

The veteran's claim with regard to PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107 in that he has 
presented a claim, which is plausible.  The Board finds that 
the facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R.  Part 4.  Separate diagnostic 
codes identify the various disabilities.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

PTSD is rated as a psychoneurotic disorder under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  At the time of the veteran's 
appeal, a 50 percent evaluation was for assignment where it 
was demonstrated that the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  
The next higher rating of 70 percent was assigned when there 
was severe social and industrial impairment.  A 100 percent 
evaluation was for assignment when the attitudes of all 
contacts, except the most intimate, were so adversely 
affected as to result in virtual isolation in the community, 
where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, and where the veteran was 
demonstrably unable to obtain or retain employment.

The provisions of 38 C.F.R. §§ 4.129 and 4.130 (1996) provide 
that social and industrial adaptability was the basic 
criterion for rating mental disorders and two of the most 
important elements to consider were time lost from gainful 
work and a decrease in work efficiency.  Moreover, an 
examiner's classification of psychiatric disability was not 
determinative of the degree of disability, but the report and 
the analysis of symptomatology and full consideration of the 
history would be determinative.  In this connection, it will 
be remembered that a person may be too disabled to engage in 
employment although he or she is up and about and fairly 
comfortable at home or upon limited activity.  38 C.F.R. 
§ 4.10 (1998).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supporting a claim is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

During the pendency of this appeal "new" rating criteria for 
neuropsychiatric disabilities took effect, effective November 
7, 1996.  The "new" criteria direct that a 50 percent rating 
is for assignment where there is the following disability 
picture:

Occupational and social impairment with 
reduced reliability in productivity due 
to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The next higher rating of 70 percent is assigned when there 
is:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms:  
Suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or 
depression affecting the ability to 
function independently, or appropriately 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.

The maximum rating of 100 percent is for assignment when 
there is:

Total occupational and social impairment, 
due to such symptoms as:  Gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.

In a precedent opinion, the VA's General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental disorders:

Among other changes, the November 1996 
final rule established in 38 C.F.R. 
§ 4.130(a) a "general rating formula for 
mental disorders" which identifies 
specific symptoms and manifestations of 
mental disorders associated with 
different percentage disability ratings.  
That formula replaced the general rating 
formula for psychotic disorders, organic 
mental disorders, and psychoneurotic 
disorders previously named in 38 C.F.R. 
§ 4.132, on which the various percentage 
ratings are based largely upon whether 
the claimant's social and industrial 
impairment, due to a mental disorder was 
most accurately described as "total," 
"severe," "considerable," "definite" or 
"mild."  The purpose of the amendments 
was to remove terminology from 38 C.F.R. 
§ 4.132, which was considered nonspecific 
and subject to differing interpretations, 
and to provide objective criteria for 
determining entitlement to the various 
percentage ratings of mental disorders.  
See 60 Fed. Reg. 43, 825 and 54, 829 
(1995).

On its face, the amended regulation is neither more nor less 
beneficial claimed in the prior provisions.  In some cases, 
the amended regulation may be more beneficial to the claimant 
than the prior provisions, because the evidence in the case 
does not reflect symptoms or manifestations associated with a 
higher rating under the amended regulation.  In other cases, 
however, although the amendments were not designed to 
liberalize rating criteria, the amended regulations may be 
more beneficial to a claimant because the evidence indicates 
that the claimant has symptoms and manifestations which, 
under the amended provisions, are associated with a rating 
higher than that which may have been assigned by the A[gency] 
O[f] [Original] J[urisdiction] under the prior, nonspecific 
and more subjective regulations.  Accordingly, it will be 
necessary for those with adjudicative responsibilities to 
determine, in a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, is more 
beneficial to the claimant than the prior provisions.  
VAOPGCPREC 11-97 (1997).

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 and 
Supp. 1998).



The RO granted service connection for PTSD by rating decision 
dated in January 1996 and assigned a 30 percent evaluation, 
effective December 19, 1994.  That decision was based on the 
service medical records, the report of a VA social and 
industrial survey in 1995, the report of a psychiatric 
examination of the veteran in November 1995, and the report 
of a psychological examination of the veteran in November 
1995.

The record included a December 1995 statement in which a VA 
psychiatrist reviewed the report of psychological testing 
accorded the veteran and the report of the rating examination 
accorded the veteran in November 1995.  The addendum 
reflected that the physician who conducted the psychological 
testing concluded that the veteran warranted an Axis I 
diagnosis of PTSD and a diagnosis of alcohol dependence.  The 
Global Assessment of Functioning was evaluated to be 40 "with 
major impairments in several areas including relationships, 
judgment, work, and mood."

Of record is an April 1997 statement from John J. Higgins, 
Ph.D., to the effect that the veteran exhibited many of the 
symptoms associated with PTSD.  These included difficulty 
sleeping, constant nightmares, intrusive thoughts, 
hyperalertness, anxiety, survivor guilt, and periods of 
depression.  The veteran stated he had no friends except his 
dog.  He had been unable to establish any relationship with 
the opposite sex ever since he left service.  He was "wooden" 
when discussing his need for social contact.  He indicated he 
did not care if he were around other people.  His ability to 
establish or maintain social relationships was described as 
severely impaired.  His only outlet was fly-fishing.

As for his working life, it was stated the veteran had sought 
jobs that he could complete by himself.  He was noted to deal 
poorly with supervision.  By his own count, he had had at 
least 100 jobs since leaving the military.  He was fired from 
most of them because of his inability to work with other 
people.  He viewed close supervision as harassment and dealt 
with it by running away from the job.  He also had difficulty 
controlling his temper and his ability to deal with 
frustration was very low.  The psychologist expressed his 
belief that the veteran's PTSD made him "marginally 
employable, and in only very specialized situations."

Linda Rhineberg, Ph.D., saw the veteran on one occasion in 
June 1997 and another occasion in July 1997.  On mental 
status examination, the veteran was alert and responded to 
questions appropriately.  On his second appointment, he came 
in barefoot.  Orientation, attention, and concentration were 
within normal limits.  All components of memory were grossly 
intact.  Although the veteran was appropriate in speech and 
behavior, there was an unreported anger present.

The veteran was accorded psychological testing and she stated 
that he met the criteria warranting the diagnosis of PTSD.  
The Axis I diagnosis was PTSD.  The Global Assessment of 
Functioning score was given as 55.

The veteran gave testimony in regard to the impact of his 
PTSD symptoms on his ability to function socially and 
industrially at the hearing before an hearing officer at the 
RO in January 1998.

The veteran was also accorded a rating examination by VA for 
psychiatric purposes in January 1998.  

The claims file was available for review.  The veteran wore a 
baseball-styled cap, which remained on throughout the 
examination.  He also had a faded T-shirt, torn blue jeans, 
and heavy, soiled work-boots.  He was somewhat tense during 
the examination, but showed an appropriate range of affect to 
subject matter.  His thought processes were sequential, 
pertinent, and relevant, and thought content showed no 
evidence of a psychosis.  He was properly oriented.  He was 
also able to do simple calculations and reversals.  
Initially, he was able to do simple and complex abstractions.  
Recent and remote memory were grossly intact.  He had a 
general fund of information appropriate to his life 
experience and formal education.  He was considered to be in 
the dull/normal range of intelligence.  He had no 
intellectual insight and judgment for simple, social 
situations.  He was able to demonstrate a general 
understanding of business practices and his bounty and 
financial obligations.

It was indicated he had not been in any mental health 
treatment in the past two years.  He had not taken any mental 
health or psychiatric medications and had not had any 
psychiatric hospitalizations.  Also, he had had no gainful 
employment other than doing odd jobs for pocket money.  He 
last worked in 1995 and when asked why he did not work, he 
talked about his back and arm problems.

Reference was made to his visits to Dr. Rhineberg, the 
psychologist, in 1997.  Notation was made that he was given a 
Global Assessment of Functioning score by her of 55, but he 
claimed that his PTSD was now worse or at least not better.  
He was still drinking several beers per week, but he did not 
use any street drugs.  He stated he also had flashbacks 
several times for the past six months.  He admitted having 
intrusive recollections off and on of his Vietnam 
experiences.

Unexpected noises caused him to hit the ground and shake for 
a couple of days.  Unexpected touching would cause him to 
attack whoever touched him and he would be angry.  He 
described a lifestyle where he lived by himself in his small 
home with his dog.  He tended to stay to himself, but went to 
a local bar a couple of times a week to meet with buddies, to 
play darts and to drink.  He sometimes would fish by himself 
or take frequent trips out of the area.  He stated that 
sometimes he saw what he described as a hallucination where 
he would see the faces of people who were killed in his unit.  
He claimed that sometimes he would see people with knives 
sticking out of their throats.

The examiner gave the veteran an Axis I diagnosis of PTSD.  
The current Global Assessment of Functioning appeared to 
warrant a score of 40.  The veteran was informed by the 
examiner of resources in his area where he could seek active 
treatment should he so desire.

By a rating decision dated in September 1998, the schedular 
evaluation for the veteran's PTSD was changed to 50 percent, 
effective December 19, 1994.

Analysis

The Board believes that the cumulative picture presented by 
the evidence described above is of a veteran who is unable to 
obtain and retain employment due to the severity of his PTSD 
symptoms.  A Global Assessment of Functioning score of 40 
given him by VA in 1995 and again in 1998 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  This was set forth 
by the physician who conducted a review of the veteran's 
claims folder in December 1995.

While the record reflects that the veteran does not take 
psychotropic medication and has not been seen for regular 
treatment and evaluation of his PTSD symptomatology, he has 
not had any gainful employment for some time other than 
performing odd jobs for pocket money.  With the symptoms 
reported at the time of the most recent examination in early 
1998, the undersigned believes there is some question as to 
what, if any, type of gainful employment the veteran could be 
expected to perform.

The Board concludes that the record supports a grant of 
entitlement to a 100 percent schedular evaluation for the 
veteran's PTSD under the previous criteria for rating 
psychiatric disorders.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  The Board has resolved any reasonable 
doubt in the veteran's case in his favor with the grant of 
the 100 percent evaluation for his PTSD, effective December 
19, 1994.

The Board notes that this is a case involving an appeal as to 
the initial rating for PTSD, rather than an increased rating 
or entitlement to compensation that had previously been 
established.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
In view of the fact that the Board is granting a total 
schedular evaluation for PTSD under the previous criteria for 
rating psychiatric disorders effective from the date of 
receipt of the veteran's original claim, the Board need not 
explore the propriety of ascertaining what percentage 
benefits may be assigned under the amended criteria for 
psychiatric disorders which became effective November 7, 
1996.


ORDER

A 100 percent schedular rating for PTSD is granted, effective 
December 19, 1994, subject to the laws and regulations 
governing the payment of monetary awards.

Service connection for a back disability is denied.

Service connection for claimed residuals of a shrapnel 
fragment wound involving the left lower extremity is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals




 

